PER CURIAM
Appellant seeks reversal of a judgment committing him as a mentally ill person for a period not to exceed 180 days. ORS 426.130. He contends, among other things, that the state failed to establish, by clear and convincing evidence, that, because of a mental disorder, he was a danger to others. ORS 426.005(l)(e). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse on that basis. Accordingly, we do not address appellant’s other assignments of error.1
Reversed.

 In those assignments, appellant argues that the trial court erred in (1) proceeding against him under ORS chapter 426, rather than ORS chapter 427; and (2) conducting the hearing with him in shackles.